Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bertha L. Cummings appeals the district court’s order granting Defendants’ motion to dismiss her sexual harassment and retaliation claims, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and the Virginia Human Rights Act, Va.Code Ann. §§ 2.2-3900 to 2.2-3902 (2008), as well as her state law tort claims. We have reviewed the record and find no reversible error. Accordingly, we deny Cummings’ motion for appointment of counsel and affirm the district court’s order. See Cummings v. Moore, No. 3:08-cv-00579-JRS, 2009 WL 222946 (E.D.Va. Jan. 26, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.